Title: Thomas Jefferson to Francis Eppes, 9 September 1814
From: Jefferson, Thomas
To: Eppes, Francis


            Monticello Sep. 9. 14.
          My first wish, my dear Francis, is ever to hear that you are in good health, because that is the first of blessings. the second is to
			 become an honest and useful man to those among whom we live. you are now in the high
			 road of instruction for this object, and I have great confidence you will pursue it with steadiness and attain the end which will make all your friends happy.
			 I shall carry with me to Poplar Forest the proper books for instructing you in French. whether you can pass your time with me while there, and be employed in learning French must depend on the will of your father and of your tutor. I expect to go there within about three weeks, and to make a longer stay than usual.
			 if that should be employed wholly on French,
			 and you can afterwards pass your Christmas at Monticello
			 where your aunt and cousins can assist me in helping you on, you will afterwards be able to proceed of yourself—in this you will be obliged to separate from your cousin who is too young for an undertaking  to be pursued afterwards alone. in the hope of seeing you soon, and conveying to you the wishes of your aunt and cousins to be remembered to you, be assured of my affectionate love.
          Th:
            Jefferson
        